Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-18 are active in this application.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Note
The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, 7-8, 13-14 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Yu (US 2008/0086444).
Regarding claims 1 and 7, Yu discloses a system (Figure 2), a computer-implemented method comprising: 	
a memory storing processor-executable program code (Figure 2); and 
a processing unit to execute the processor-executable program code in order to cause the system (Figure 2) to: 
determine a query on a table, the query including a first predicate and a second predicate ([0022]); 	
determine a sample of the table, the sample comprising a plurality of tuples of the table ([0025] and [0029]-[0030]); 	
determine a first conditional probability of selecting a tuple of the sample satisfying the first predicate and the second predicate ([0024]-[0025] and [0029]-[0032]); 
determine a second conditional probability of selecting a tuple of the sample satisfying the first predicate and not satisfying the second predicate ([0024]-[0025] and [0029]-[0032]); 
adjust the first conditional probability based on the second conditional probability, a number of tuples of the sample satisfying the second predicate, a number of tuples of the sample not satisfying the second predicate, and a number of tuples of the sample satisfying the first predicate and not satisfying the second predicate ([0029]-[0032]); and 


Regarding claim 13, Yu discloses a database node comprising: 
a data source comprising a plurality of data rows (Figure 2); and 
a query processor (Figure 2) to: 
determine a query on the data source, the query including a first predicate and a second predicate ([0022]); 
determine a sample of the data source, the sample comprising a plurality of data rows of the data source ([0025] and [0029]-[0030]); 
determine a first conditional probability of selecting a data row of the sample satisfying the first predicate and the second predicate ([0024]-[0025] and [0029]-[0032]); 
determine a second conditional probability of selecting a data row of the sample satisfying the first predicate and not satisfying the second predicate ([0024]-[0025] and [0029]-[0032]); 
adjust the first conditional probability based on the second conditional probability, a number of data rows of the sample satisfying the second predicate, a number of data rows of the sample not satisfying the second predicate, and a number of data rows of the sample satisfying the first predicate and not satisfying the second predicate ([0029]-[0032]); and 
determine a selectivity of the query on the data source based on the first adjusted conditional probability ([0029]-[0032]).



Allowable Subject Matter
4.	Claims 3-6, 9-12 and 15-18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 
/MERILYN P NGUYEN/Primary Examiner of Art Unit 2153